Citation Nr: 1145771	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for residuals of a low back injury.

3.  Entitlement to service connection for migraine headaches, to include as secondary to degenerative disc disease of the cervical spine and low back disability.

4.  Entitlement to service connection for radiculopathy of the upper extremities, claimed as secondary to degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to degenerative disc disease of the cervical spine and low back disability.




REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for residuals of a low back injury, migraine headaches, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the cervical spine was not manifest in service or within one year following discharge, and is unrelated to service.

2.  Radiculopathy of the upper extremities is not related to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Radiculopathy of the upper extremities is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A July 2006 letter discussed the evidence necessary to support a claim for service connection on both a direct and secondary basis.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A September 2007 letter provided essentially the same information.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination was conducted with respect to the Veteran's claimed cervical spine disability.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  

The Board acknowledges that the Veteran has not been afforded VA medical examination regarding her claim of entitlement to service connection for radiculopathy of the upper extremities.  However, as will be discussed in further detail below, service connection for a cervical spine disability is being denied; as such, there is no basis for a grant of service connection for radiculopathy of the upper extremities on a secondary basis.   See 38 C.F.R. § 3.159(c)(4).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Cervical Spine

Service treatment records reflect that in November 1987, the Veteran was injured playing softball.  She reported to the emergency room after she collided with another player.  The provider noted that there were differing reports as to whether she lost consciousness, but that there was a short period of pre-event amnesia.  She complained of dizziness.  Her neck was supple.  The Veteran had full range of motion without pain.  X-rays were negative for cervical fracture.  On separation examination in May 1989, the Veteran denied recurrent back pain.  Clinically, her spine was normal.  She was deemed to be qualified for release from active duty.

A January 2005 report of history and physical by M.R., MD notes the Veteran's reported history of cervical spine pain.  She related that her pain started in 2000 when she fell forward and hit her head.  Dr. R. noted that an MRI study revealed mild degenerative changes.  He also indicated that he saw an irregularity that might represent a herniation or annular tear of sorts.  

A February 2006 report of initial evaluation by West Orange Orthopaedics notes that the Veteran had longstanding difficulties with her neck dating to 2001.  She reported no history of injury or trauma.  

A June 2006 record from E.M., MD notes neck pain since about 2001.

An August 2006 record by C.P.B., MD, FACS, indicates the Veteran's denial of any history of neck pain until approximately 1995.  The Veteran reported that she awakened one morning and realized discomfort in the right paraspinous cervical musculature.  Her history of subsequent neck complaints was recited.

A private pain management clinic record dated in October 2006 indicates the Veteran's report of neck, head, and shoulder pain which had been present for years.  

On VA examination in December 2006, the Veteran's history was reviewed.  The examiner noted that the Veteran was involved in an accident while playing softball in 1987.  He indicated that she was evaluated at the time with full range of motion of the neck and negative cervical spine X-rays.  He noted that in 2005 the Veteran reported onset of neck pain four years previously.  Following examination, the diagnoses were degenerative disc disease of the cervical spine and subjective intermittent upper extremity radiculopathy, left greater than right.  The examiner stated that he was unable to opine that the onetime injury in 1987 had resulted in the current degenerative changes; rather, he stated that it was not at least as likely as not related to her in-service injury.

In a February 2008 statement, the Veteran argued that her accident in service had led to arthritis in her cervical spine.  She also stated that her chronic headaches were linked to her cervical spine disability.  

In August 2008 the Veteran stated that her neck had hurt since the injury in service.  

In July 2010 the Veteran reported numbness and parasthesias in her hands which had been present for many years, since 1990.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed degenerative disc disease of the cervical spine.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service treatment for any complaints referable to the Veteran's cervical spine dates to 2005.  At that time, the Veteran reported onset of neck complaints in 2000 following a fall.  In February and June 2006, the Veteran dated onset of her neck complaints to 2001.  In August 2006 the Veteran denied any history of neck pain until approximately 1995.  While the Veteran identified differing dates of onset while pursuing private treatment, her reports consistently indicated onset years following her separation from service, and are in conflict with her report to VA that she has experienced neck symptoms since service.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed cervical spine disability consists of treatment records reflecting onset of symptomatology years after service discharge.  

Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran has argued to VA that she experienced symptoms related to her neck since service.  However as discussed in detail above, the Board finds that her statements to the contrary, in the pursuit of treatment years following her separation from service, prove that her current statements are unreliable and not credible with respect to the onset of her cervical spine symptoms.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses related to the Veteran's cervical spine, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the December 2006 VA examiner concluded that the current cervical spine disability was not related to service.  In essence, he provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for degenerative disc disease of the cervical spine must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	Radiculopathy of the Upper Extremities

The Veteran seeks service connection for neurological symptoms referable to her upper extremities as secondary to the claimed cervical spine disability.  She has not alleged that her upper extremity radicular symptoms are directly related to service.  As discussed fully above, service connection for degenerative disc disease of the cervical spine is not warranted.  As such, there is no basis for a grant of service connection for the claimed radiculopathy on a secondary basis.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to service connection for radiculopathy of the upper extremities is denied.


REMAND

Service treatment records indicate that in October 1987 the Veteran reported to the emergency room with low back pain.  She noted that she had been attempting to lift another person when she felt a pull in her low back.  The impression was acute strain.  The Veteran claims that she has a current low back disability that is related to the injury in service.  As there is evidence suggesting a current disability, evidence showing injury in service, and the Veteran's competent statements indicating continuity of symptoms since service, a VA examination is warranted.  See McLendon, Duenas.

With respect to the Veteran's claims of entitlement to service connection for headaches and an acquired psychiatric disorder, the Board notes that she has suggested that her headaches and psychiatric disorder (diagnoses of which are confirmed in the record) are related to chronic pain.  Further development and adjudication of the Veteran's claim of entitlement to service connection for residuals of a low back injury may provide evidence in support of her claims for migraines and a psychiatric disorder, which are claimed on a secondary basis.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11   (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined. 

In light of the above discussion, additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA orthopedic examination to determine whether there are residuals of the in-service low back injury.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present disability of the Veteran's low back.  With respect to any currently present disability of the low back, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

2.  Upon completion of the above, review the examiner's report for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Based upon the results of the orthopedic examination, the AOJ should make a determination as to whether additional neurological and psychiatric examinations are necessary to determine whether the Veteran's claimed headaches and psychiatric disorder proximately result from any service-connected disease or injury.

 4.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

 5.  Readjudicate the Veteran's claim with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


